Case 3:19-cv-00046-NKM-JCH Document 85 Filed 07/31/20 Page 1 of 1 Pageid#: 260

                                                                                         07/31/2020

                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF VIRGINIA
                                        CHARLOTTESVILLE DIVISION

   DEANDRE HARRIS,
                                                              CASE NO. 3:19-cv-00046
                                     Plaintiff,

                             v.                               ORDER

   JASON KESSLER, et al.,
                                                              JUDGE NORMAN K. MOON
                                    Defendants.


        On February 24, 2020, Defendants Michael Smith, Michael Tubbs, and League of the

 South filed a motion to dismiss. Dkt. 66. On March 6, 2020, Defendants the Traditionalist Workers

 Party and Matthew Parrott filed a separate motion to dismiss. Dkt. 75. And on March 10, 2020,

 Defendant Jeff Schoep, proceeding pro se, filed a motion to dismiss and accompanying brief in

 support. Dkts. 77, 78. Plaintiff filed an opposition to these motions on July 7, 2020, as directed by

 the Court. Dkt. 82.

        It is hereby ORDERED that Defendants shall file any reply briefs supporting their motions

 to dismiss (Dkts. 66, 75, 76, 77) by August 12, 2020.

        The Clerk of Court is directed to send this Order to the parties.

        Entered this 31st      day of July, 2020.




                                                    1
